581 So.2d 1216 (1991)
Ex parte Dale Thomas PARKER.
(Re Dale Thomas Parker v. State).
1900944.
Supreme Court of Alabama.
April 26, 1991.
Richard M. Kemmer, Jr. of Phillips, Ezell and Kemmer, Phenix City, for appellant.
Robert E. Lusk, Jr., Asst. Atty. Gen., for appellee.
Prior report: Ala.Cr.App., 581 So.2d 1211.
INGRAM, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.